DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.

Claim Objections
            Claims  7 and 10 are objected to because of the following informalities:  
The term “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  Appropriate correction is required.
Claims  9-11 and 32 objected to because of the following informalities: (thereto, thereby). Appropriate correction is required. 
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Specification Objection
            The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire Specification and correct all such informalities.

                                                       Reference of prior art
Raptopoulos et al.  (US 20170129603, METHODS AND SYSTEMS FOR TRANSPORTATION USING UNMANNED AERIAL VEHICLES).
Pounds.  (US 20150069968, Vehicle Replenishment).
Shannon et al.  (US 10000285, Methods and systems for detecting and resolving failure events when raising and lowering a payload).
Speasl et al.  (US 20160364989, UNMANNED AERIAL VEHICLE MANAGEMENT).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7, 10 -16, 25, 26 and 28- 34   is/are rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulos in view of Pounds.

Re claim 7    Referring to the figures and the Detailed Description, Raptopoulos discloses: A method of operating a system comprising an unmanned aerial vehicle (UAV) (130) and a base station (fig. 6A, 140), wherein the base station comprises a nest (fig. 7E, 144, 750), wherein the nest comprises an upper opening having an upper opening diameter and a lower opening having a lower opening diameter less than the upper opening diameter (¶ 0178 and fig. 7E, 144, 750, a lower opening of the landing platform 144 and an upper opening defined by the landing platform fence 750), a sidewall that extends between the upper opening and the lower opening (750), 
and wherein the lower opening is accessible from within the base station (¶ 0178, …interior of exchange station 146), the method comprising: landing the UAV within the nest such that a portion of the UAV is accessible via the lower opening (fig. 7M); and operating the UAV to deliver the load to a destination (¶ 0230).  
However Raptopoulos, fails to teach as disclosed by Pounds:   wherein landing the UAV within the nest comprises engaging a contact surface of a foot of a landing apparatus of the UAV with the sidewall of the nest such that the sidewall urges sliding displacement of the engaged contact surface of with the UAV directly against the sidewall toward the lower opening during descent of the UAV  (¶ 0016 and fig. 1A,  when modifying the UAV of Raptopoulos with a landing apparatus 103, 105A, 105B and the legs extending between 102 and 103 of Pounds, the UAV will perform the limitation above);
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Pounds teachings of landing the UAV within the nest comprises engaging a landing apparatus of the UAV with a sidewall of the nest such that the sidewall urges the UAV toward the lower opening during descent of the UAV into the Raptopoulos to ensure aligning the UAV with right spot after landing.
 determining that a load is secured to the UAV after the UAV lands within the nest (Raptopoulos fig. 6C, 658); launching the UAV from the nest in response to determining that the load has been secured to the UAV (Raptopoulos fig. 6C, 662); 
the landing including lowering the UAV into the nest until the UAV reaches a position at which the engaged contact surface has slide directly against the sidewall to a position at which the engaged contact surface is in direct contact with, and electrically coupled to, a first contact pad of the nest, the first contact pad being positioned along the sidewall between the upper opening and the lower opening such that, when the UAV has landed within the nest, the engaged contact surface is positioned outside of the lower opening (Pounds fig’s 1A, 1B, items 101, 103, 107A, 105A and ¶ 0014-0019, modifying Raptopoulos the landing platform item  144 with Pounds items 107A, 107B to be reproduced in the appropriate size around the lower opening of the landing platform 144, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).).

Re claim 10    Referring to the figures and the Detailed Description, Raptopoulos, as modified above,  discloses: The method of claim 7, wherein the nest further comprises a second contact pad electrically isolated from the first contact pad (pounds item 107B isolated from the first contact pad 107A);
wherein the UAV comprises an onboard power supply and the landing apparatus being electrically connected with the onboard power supply (pounds ¶ 0014); wherein landing the UAV within the nest comprises placing a first contact surface of the foot of the landing apparatus in contact with the first contact pad and placing a second contact surface of the landing apparatus in contact with the second contact pad (pounds ¶ 0014-0019 and fig. 1B, items 107A, 105a, 107b and 105b); and wherein the method further comprises applying a voltage differential across the first contact pad and the second contact pad, thereby charging the onboard power supply via the landing apparatus (Pounds ¶ 0018 and fig. 1B).  

Re claim 11    Referring to the figures and the Detailed Description, Raptopoulos, as modified above, discloses:  (Claim 11 is similar in scope to Claims 7 and 10; therefore, Claim 11 is rejected under the same rationale as Claims 7 and 10).


Re claim 12    Referring to the figures and the Detailed Description, Raptopoulos, as modified above, discloses: The method of claim 7, further comprising operating a beacon to provide a homing signal to the UAV; wherein landing the UAV within the nest comprises landing the UAV within the nest based at least in part upon the homing signal (Raptopoulos ¶ 0011, 0057).  

Re claim 13    Referring to the figures and the Detailed Description, Raptopoulos, as modified above, discloses: The method of claim 7, wherein the base station is a mobile base station comprising a vehicle (Raptopoulos fig. 2A).  

Re claim 14    Referring to the figures and the Detailed Description, Raptopoulos, as modified above, discloses: The method of claim 13, wherein the vehicle comprises a stowage cabin and a ceiling covering the stowage cabin (Raptopoulos fig. 6A, items 146 and a ceiling that supports item 144); wherein the lower opening is accessible from within the stowage cabin (Raptopoulos ¶ 0178); and wherein releasably attaching the load to the UAV is performed from within the stowage cabin (Raptopoulos ¶ 0178, exchange station 146 can further load another payload container to UAV).  
Re claim 15    Referring to the figures and the Detailed Description, Raptopoulos, as modified above,  discloses: The method of claim 13, further comprising, while operating the UAV to deliver the load to a destination, operating the vehicle to deliver a second load to a second destination remote from the first destination (Raptopoulos ¶ 0089, 0147, the transporter can be an exchange station driver such as a transporting vehicle driver).  

Re claim 16    Referring to the figures and the Detailed Description, Raptopoulos, as modified above,  discloses: The method of claim 7, further comprising providing the UAV with location information relating to a location of the destination (Raptopoulos ¶ 0006); wherein the UAV operates autonomously to deliver the load to the destination based on the location information (Raptopoulos ¶ 0196).

Re claim 25    Referring to the figures and the Detailed Description, Raptopoulos, as modified above, discloses: The method of claim 7, wherein the landing apparatus comprises a plurality of feet (Pounds the portion of item 103 that is connected to the unnumbered legs); 
wherein each foot includes a heel and a toe (Pounds the heel that touches item 103 and the toe is the inner portion of item 103);
wherein the heels define an outer perimeter (Pounds the heel that touches item 103); and wherein the toes are positioned within the outer perimeter (Pounds the toe is the inner portion of item 103) such that at least one of the heels engages the sidewall during descent of the UAV into the nest (Pounds fig. 1A, items 101 and 103).  

Re claim 26    Referring to the figures and the Detailed Description, Raptopoulos, as modified above, discloses: The method of claim 7, wherein at least a portion of the sidewall that engages the landing apparatus defines an angle relative to a central axis of the nest (Pounds item 101).  
Raptopoulos, as modified above,  discloses the claimed invention except for an angle of at least 45 degrees.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include an angle of at least 45 degrees to facilitate the downward passive sliding of the UAV, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Re claim 28    Referring to the figures and the Detailed Description, Raptopoulos, as modified above, discloses: The method of claim 7, wherein the base station further comprises a barcode providing the UAV with position information; and wherein landing the UAV within the nest comprises positioning the UAV based upon the position information (Raptopoulos ¶ 0139, 0140, … determine the destination location of the particular UAV).  

Re claim 29    Referring to the figures and the Detailed Description, Raptopoulos, as modified above, discloses:  The method of claim 28, wherein the barcode is a two-dimensional barcode that further provides the UAV with orientation information; and wherein landing the UAV within the nest further comprises orienting the UAV based upon the orientation information (Raptopoulos ¶ 0072, 0139, 0140, … determine the destination location of the particular UAV requires orienting the UAV based upon the orientation information to navigate to the UAV the destination).  

Re claim 30    Referring to the figures and the Detailed Description, Raptopoulos, as modified above, discloses: The method of claim 11, wherein each of the first contact pad and the second contact pad extends at least partially in a vertical direction along a sidewall of the nest (items 107A, 107b each has thickness extends at least partially in a vertical direction along a sidewall of the nest).  

Re claim 31    Referring to the figures and the Detailed Description, Raptopoulos, as modified above, discloses: The method of claim 11, further comprising maintaining a fixed position of the two-dimensional barcode relative to the nest (the barcode is attached to a fixed position relative to the nest as defined in the corresponding paragraphs of the barcode and no mentioning of any change of the two-dimensional barcode relative to the nest  in Raptopoulos).  

Re claim 32    Referring to the figures and the Detailed Description, Raptopoulos, as modified above, discloses:  
(Claim 32 is similar in scope to Claim 11; therefore, Claim 32 is rejected under the same rationale as Claim 11).

Re claim 33    Referring to the figures and the Detailed Description, Raptopoulos, as modified above, discloses: The method of claim 32, wherein landing the UAV within the nest comprises engaging the landing apparatus with a sidewall of the nest such that the sidewall urges the UAV toward the lower opening during descent of the UAV into the nest (fig. 1A, items 101 and 103);

Re claim 34    Referring to the figures and the Detailed Description, Raptopoulos, as modified above, discloses: The method of claim 32, wherein each of the first contact pad and the second contact pad extends at least partially in a vertical direction along a sidewall of the nest (items 107A, 107b each has thickness extends at least partially in a vertical direction along a sidewall of the nest).


Claim(s) 8 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulos in view of Pounds and further in view of Shannon.

Re claim 8    Referring to the figures and the Detailed Description, Raptopoulos, as modified above,  fails to teach as disclosed by Shannon: discloses: The method of claim 7, wherein the UAV comprises a winch operable to raise and lower a line, and wherein the method further comprises releasably attaching the load to the line (fig’s 4A-4C).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Shannon teachings of a winch operable to raise and lower a line, and wherein releasably attaching the load to the UAV comprises releasably attaching the load to the line into the Raptopoulos to provide a payload delivery system to deliver the payload without landing in unsafe areas for UAV landing.

Re claim 9    Referring to the figures and the Detailed Description, Raptopoulos, as modified above, discloses: The method of claim 8, wherein a free end of the line has a gravity hook attached thereto (Shannon fig’s 4A-4C, item 412), and wherein releasably attaching the load to the line comprises releasably attaching the load to the gravity hook (Shannon fig’s 4A-4C, items 412 and 408).  

Claim(s) 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulos in view of Pounds and further in view of Speasl.

Re claim 27    Referring to the figures and the Detailed Description, Raptopoulos, as modified above, fails to teach as disclosed by Speasl: The method of claim 7, wherein the nest extends through a ceiling of the base station such that the lower opening is positioned within an interior region of the base station (fig. 1A, item 115).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Speasl teachings of the nest extends through a ceiling of the base station such that the lower opening is positioned within an interior region of the base station into the Raptopoulos, as modified above,  to better support the nest during takeoff and landing.

Response to Arguments
        Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642